JUSTICE COOK, specially concurring: I agree that the Contractor, despite the language of paragraph 14, has no obligation to indemnify or defend the Owner. The questions whether the Contractor breached any agreement to procure insurance, and whether any insurance procured by the Contractor covers the Owner, are not reached by this appeal, and it is unnecessary for us to determine whether we would follow Shaheed if we did address those questions. If we had to choose between the policy of providing incentives for owners to protect workers from injury (Davis, 61 Ill. 2d 494, 336 N.E.2d 881), and the policy of preserving supplemental sources of compensation (Capua, 67 Ill. 2d 255, 367 N.E.2d 669), we should choose the latter.